El Juez Presidente Señor Del Toro
emitió la. opinión del tribunal.
Se trata de un delito de portar armas prohibidas. El acusado fué condenado por la Corte Municipal de Aguadilla y luego, en apelación, por la Corte de Distrito. Insiste en que debe absolvérsele porque la evidencia aportada por El Pueblo es insuficiente por no haberse ocupado el arma y por-que dicha, evidencia es además- contradictoria en sí misma.
 Tres testigos presentados por el fiscal declararon de modo terminante que el acusado G-uzmán fué a la casa de Juan Hernández situada en el barrio Voladoras de Moca y le pidió hablar con su hija. Llamada ésta, Guzmán la requirió de amores y como se negara a acceder a su demanda, sacó un revólver, lo “escocotó”- y lo cargó de balas y-dijo, según palabras textuales de la hija, “que él era allí el guapo, que si en el cuarto me entraba y me escondía, allí mismo me enamoraba porque él era un hombre.” Intervinieron varias personas y una de ellas, José Méndez, llevó a su casa al acusado que se encontraba ebrio.
Por el solo hecho de que el arma no fuera ocupada no puede sostenerse que la evidencia sea insuficiente. . La prueba en tal caso debe ser clara y convincente porque el juez tendrá que descansar en la apreciación de los testigos, pero si éstos le merecen entero crédito, puede basar en sus testimonios su conclusión de que lo que portaba el acusado — en este caso un revólver — lo era en realidad. El Pueblo v. Julián, 18 D.P.R. 940, 943; El Pueblo v. Nieves, 35 D.P.R. 53, 54; El Pueblo v. Scott, 36 D.P.R. 802, 804.
*460Tampoco- es necesario que el testigo sea mecánico, militar, comerciante o experto en armas de fuego para conocer que lo que otra persona que está al alcance de su vista tiene en sus manos es un revólver, bastando que el testigo muestre que conoce lo que un revólver es, sobre todo si la persona que porta el arma la abre y la carga, como sucedió en este caso, en su presencia.
Y por el hecho de que se advierta alguna que otra contradicción en la propia prueba de cargo como sucedió en este caso en que uno de los testigos del fiscal dijo que había ido a comer a casa de Hernández lo que no fue corroborado por la hija de éste, no tiene que concluirse necesariamente que la totalidad de la evidencia no merece crédito, cuando dicha evidencia es en lo substancial uniforme, clara y convincente.

Debe declararse sin lugar el recurso y confirmarse la sen-tencia apelada.

El Juez Asociado Señor Córdova Dávila no intervino.